





Exhibit 10.2

Stock Purchase and Transfer Agreement




This Stock Purchase and Transfer Agreement (the “Agreement”) is made as of
December 22, 2009 (the “Effective Date”), by and between Pernix Group, Inc. and
Senna Finanz Holding, A.G..  The Parties agree as follows:







1.

Definitions.  The following defined terms are used in this Agreement:  




1.1

“Best Efforts” means the efforts that a reasonably prudent person, desirous of
achieving the results intended in this Agreement, would use in similar
circumstances to ensure that the result is achieved as expeditiously as
possible.




1.2

“Buyer” or “Pernix” means Pernix Group, Inc., a Delaware corporation, located at
860 Parkview Blvd., Lombard, Illinois  60148, United States of America.




1.3

“Closing” means the event described in Section 2.3 and encompasses the
consummation of the transaction described in this Agreement.




1.4

“Closing Date” means on or about December 29, 2009, or at such other time as the
Parties may agree as of which the Closing actually takes place.




1.5

“Company” or “TransRadio” means TRANSRADIO Sendersysteme Berlin AG, a German
stock corporation (AG), registered in the Commercial Registry of the Local Court
Charlottenburg under HRB 78850 B, located at Mertensstrasse 63-115, 13587
Berlin.




1.6

“Encumbrance” means any mortgage, charge, lien, option, restriction, right of
first refusal, right of pre-emption, third-party right or interest, or other
encumbrance or security interest of any kind, either in personam or in rem, as
well as any type of preferential arrangement having a similar effect or any
agreement or obligation to create or grant any such interest.




1.7

“Knowledge” means to the best knowledge, information, belief or awareness of a
person and is deemed to include such knowledge, information, belief or awareness
that a prudent person would have if such person made reasonable inquiries.




1.8

“Party” includes the Buyer and each individual Seller.  “Parties” collectively
refers to the Buyer and the Seller.




1.9

“Purchase Price” means the price per Share that the Buyer will pay Seller, and
is further defined in Section 2.2.  




1.10

“Seller” means, Senna Finanz Holding, AG, a legal entity registered at Canton
Zug under Company Registration No. CH-170.3.023.671-1, Switzerland, duly





1







--------------------------------------------------------------------------------







represented by its Board of Directors under the laws of Switzerland, with its
registered address at Baarerstrasse 86, 6302 Zug, Switzerland (“Senna”).




1.11

“Shares” means 165,650 shares of the common stock of TransRadio, held by the
Seller.




1.12

“Seller’s Shares” means singular shares of TransRadio or any amounts of shares
of TransRadio or shares of TransRadio held by the Seller, as may be specified in
this Agreement.




1.13

“Total Purchase Price” means the total amount that the Buyer will pay to the
Seller for all of the Shares and is further defined in Section 2.2.  







2.

Sale and Transfer; Purchase Price; Closing




2.1

Shares and Authorization.  Subject to the terms and conditions of this
Agreement, Seller sells (verkaufen) the Shares to Buyer according to the
schedule below, and Buyer purchases the Shares from Seller at the Purchase
Price.  Seller also hereby assigns (abtreten) to the Buyer its claim for return
of the Shares against Clearstream Banking AG (the “Primary Assignments”), and
Buyer accepts the Primary Assignments.  Seller shall instruct by the Closing
Date its depository bank(s) that the depository bank(s) notify Clearstream
Banking AG of the Primary Assignments without undue delay (a “Notification
Instruction”).  Each Notification Instruction shall be accomplished in writing
and shall not contain any further restrictions other than an indication of the
Closing Date as the date on which the transfer takes effect.  As a secondary
alternative (hilfsweise), Seller hereby assigns the membership rights out of the
Shares to the Buyer (the “Secondary Assignments”), who accepts the Secondary
Assignments (the primary and secondary alternatives cumulatively are referred to
as the “Transfer”).  For purposes of clarity, to the extent that Seller may have
any rights in the Shares, its intent is to sell, transfer and assign all such
rights to Buyer at the Closing and Seller shall hold and exercise any such power
or right under the Shares in trust for Buyer until such transfer and assignment
is completed.  




2.1.1

Senna:  165,650 Shares held at Falcon Private Bank, Pelikanstrasse 37, CH-8021
Zurich, Switzerland.




2.2

Purchase Price.  The Purchase Price for the Shares will be US Two Dollars and
Seventy Cents (USD$2.70) per Share.  The obligation of the Buyer towards Seller
and the claim of Seller for the Purchase Price shall not exceed the amount
resulting from the multiplication of the number of Seller’s Shares by the
Purchase Price.  The Total Purchase Price shall be Four Hundred and Forty-Seven
Thousand, Two Hundred and Fifty-Five US Dollars (USD$447,255.00).  In no event
shall Buyer be liable to Seller for more than the Total Purchase Price.  








2







--------------------------------------------------------------------------------







2.3

Closing.  The Transfer shall take economical and in rem effect on the Closing
Date.  




2.4

Non-termination.  Subject to the other provisions of this Agreement that provide
a specific right of termination, failure to consummate the Closing on the
Closing Date will not result in the termination of this Agreement and will not
relieve any Party of any obligation under this Agreement.




2.5

Closing Obligations.  At the Closing Date:




2.5.1

Seller will deliver to Buyer (i) a confirmation that Seller has received the
funds constituting Seller’s payment and (ii) a copy of the Notification
Instruction authenticated by the respective depository bank; and




2.5.2

Buyer will deliver to Seller the Total Purchase Price owed to the Seller by wire
transfer to an account specified by the Seller.




2.6

Post-Closing Obligations.  At or reasonably after the Closing, each Party also
shall deliver such other documentation as may be necessary to (i) show
satisfaction of other conditions precedent, (ii) to give good title of the
Shares to Buyer or (iii) to allow Buyer to procure the registration of the
Shares in the name of the Buyer.




2.7

Transfer Duties.  Seller shall be responsible for any transfer expenses, duties,
stamp taxes, or other transfer costs with regard to the sale and transfer of
Seller’s Shares to Buyer.




2.8

Foreign Exchange.  The form of payment shall be in United States Dollars.
 Seller shall be responsible for any foreign exchange expenses with regard to
Seller’s payment or conversion into local currency.







3.

Conditions Precedent.  




3.1

General.  Conditions precedent (aufschiebende Bedingung) to the Closing include:




3.1.1

The Buyer obtaining, in a form acceptable to it, all consents, approvals
clearances, and authorizations of any relevant government authority or other
relevant third-party as may be reasonably considered necessary by the Buyer;




3.1.2

Buyer receiving relevant consents as may be necessary in connection with the
proposed change in shareholding of the Company so as to ensure that the Company
maintains all existing contractual and other rights following the transfer of
the Shares;




3.1.3

The Buyer receiving approval and authorization from its Board of Directors to
complete the Closing;





3







--------------------------------------------------------------------------------










3.1.4

Where necessary, Seller receiving approval and authorization of its Board of
Directors or other persons (e.g., spouses, if applicable) whose consent is
regarded as obligatory by the respective applicable laws to complete the
Closing; and




3.1.5

The obligations described in Paragraph 2.5, above.




3.2

Best Efforts.  Each Party will use its Best Efforts to complete the conditions
precedent as soon as reasonably practicable and in any event before the Closing
Date.  If a Party has Knowledge or gains Knowledge of any fact or circumstance
that might prevent the Closing, it will immediately inform the other Parties.
Seller shall use its Best Efforts to assist the Buyer in completing the
conditions precedent.




3.3

Waiver.  If any condition precedent has not been satisfied on or before the
Closing Date, the Party to whom the condition precedent benefits may (i) waive
the condition that has not been satisfied, (ii) postpone the Closing to a date
certain, but not longer than three calendar weeks (a “Postponement Date”), or
(iii) terminate this Agreement.  These terms also apply if any conditions
precedent have not been satisfied before a Postponement Date.




4.

Representations and Warranties of Buyer.  Buyer represents and warrants to
Seller as follows:




4.1

Buyer’s current address is as set forth in Section 1.  




4.2

Buyer has been advised and acknowledges that the Shares will not be physically
transferred nor registered under an applicable securities, but that the Shares
are held in depository institutions and that the transfer of ownership will be
recorded in the deposit ledgers of the respective depository bank of Seller.
 Buyer also understands that notice requirements may apply under German
securities laws with respect to the purchase and transfer of the Shares to
Buyer.




4.3

Buyer has been advised that there is no assurance that the Company will continue
to be a company with equity securities admitted for trade at a securities
exchange or, even if the Company continues to be a public company.




4.4

Buyer acknowledges that the Shares were not offered to Buyer by means of any
form of general or public solicitation or general advertising, or publicly
disseminated advertisements or sales literature, including (i) any
advertisement, article, notice or other communication published in any
newspaper, magazine or similar media, or broadcast over television or radio, or
(ii) any seminar or meeting to which Buyer was invited by any of the foregoing
means of communication.




4.5

In connection with the purchase of the Shares by Buyer, Buyer has not paid and
will not pay, and has no knowledge of the payment of, any commission or other





4







--------------------------------------------------------------------------------







direct or indirect remuneration to any person or entity for soliciting or
otherwise coordinating the purchase of the Shares.




4.6

There is no pending proceeding that has been commenced against Buyer that
challenges, or may have the effect of preventing, delaying, making illegal, or
otherwise interfering with, any of the contemplated transactions in this
Agreement.  To Buyer’s knowledge, no such proceeding has been threatened.







5.

Representations and Warranties of Seller.  Seller represents and warrants to
Buyer the correctness and completeness of the following statements as of Closing
Date (or, in case of the delay of the effectiveness of the Transfer, through the
moment of the actual effectiveness of the Transfer) by means of an independent
guarantee as defined in Section 311 Para. 1 of the German Civil Code (BGB):




5.1

Seller has good title to and is – in legal and economic terms – sole owner of
Seller’s Shares.  The Shares have been validly issued and are fully paid up,
with no obligations to make additional contributions.




5.2

The Shares are free and clear of any and all Encumbrances at this time and will
continue to be free on each day up to and including the Closing Date.  




5.3

Seller is free to dispose of the Shares at will, in particular without requiring
the consent of third parties or thereby adversely affecting the rights of third
parties.  Similarly, no insolvency or similar proceedings have been opened, or
threatened to be opened against the Seller’s assets and the Seller is neither
illiquid (zahlungsunfähig) nor over-indebted (überschuldet).




5.4

To the best of Seller’s Knowledge:




5.4.1

the Company is properly established and exists under German law, that all facts
relating to the Company that have to be registered with the Commercial Register
(Handelsregister) are so registered.




5.4.2

the share capital of the Company amounts to One Million Five Hundred Thousand
Euro (EUR 1,500,000.00) and is divided into one million five hundred thousand
(1,500,000.00) no-par bearer shares securitized in a global certificate.  The
Shares amount to approximately 11.04% of the share capital of the Company.  




5.4.3

No insolvency or similar proceedings have been opened, or threatened to be
opened, against the Company’s assets.




5.5

Seller does not have any Knowledge of any material circumstance concerning the
Shares, the Company or any of the Company’s subsidiaries, officials, employees
or auxiliary persons, which could have a negative effect on the value of the
Shares.  








5







--------------------------------------------------------------------------------







5.6

Between the date of this Agreement and the Closing, Seller will receive prior
written consent from Buyer before taking any action that would permit the
Company to do anything outside of the Company’s ordinary course of business that
would require the consent of the shareholders of the Company in a shareholders’
meeting.




5.7

Seller is aware that the Buyer is relying on all and every of the Seller’s
representations and warranties in entering this Agreement and would not do so
without them or if they were inaccurate or misleading.  The Seller’s
representations are true and accurate in all respects and will continue to be so
up to and including the Closing Date.




5.8

For clarity under German law, the Parties agree that Seller is liable for the
Shares, including the accuracy of the representations and warranties in regard
to the Shares according to the statutory law;  whereas the liability of the
Seller in respect of the Company’s business is limited to the liability for the
accuracy of the respective representations and warranties as contained in above
in Section 5.







6.

Termination.  




6.1

Termination Events.  This Agreement may be terminated by mutual consent of Buyer
and Seller.  Further, if the Total Purchase Price has not been transferred on or
before December 30, 2009, Seller may terminate this Agreement.  In case the
purchase or the transfer of any of Seller’s Shares are null and void, voidable,
provisionally invalid or unenforceable, the Buyer can terminate the Agreement
partly or completely, whereas the complete termination includes – for avoidance
of doubts – the termination of the Agreement in respect of the Shares.  




6.2

Effect of Termination.  Each Party’s right of termination under Section 6.1 is
in addition to any other remedies it may have under this Agreement or otherwise,
and its other remedies remain unaffected by the exercise of a right of
termination.  In the event of a partial or complete termination, the Parties
shall return to each other applicable benefits obtained pursuant to this
Agreement.







7.

General Provisions.  




7.1

Expenses.  Except as otherwise expressly provided in this Agreement, each Party
is responsible for its own expenses incurred in this transaction, including all
fees and expenses of agents, representatives, counsel, and accountants.




7.2

Taxes.  Each Party is responsible for its own tax consequences incurred in this
transaction.








6







--------------------------------------------------------------------------------







7.3

Notices.  All notices, consents, waivers, and other communications under this
Agreement must be in writing and will be deemed to have been duly given when (a)
delivered by hand (with written confirmation of receipt), (b) sent by telecopier
(with written confirmation of receipt) provided also that a copy is mailed by
registered mail, return receipt requested, or (c) when received by the
addressee, if sent by a nationally recognized overnight delivery service
(receipt requested) to:




Buyer:

Pernix Group, Inc.

860 Parkview Blvd.

Lombard Ill. 60148 USA




Attention:

Nidal Z. Zayed

CEO and President




Fax:

+(630) 620-4753




Seller:

Senna Finanz Holding, A.G.

Baarerstrasse 86

6302 Zug, Switzerland




Attention:

Anton Duss

Director




Fax:

+41 – 41 – 710 – 4733




(Or to such other addresses and telecopier numbers as a Party may designate by
notice to the other Parties)




7.4

Waiver.  The rights and remedies of the Parties to this Agreement are cumulative
and not alternative.  Neither the failure nor any delay by any Party in
exercising any right, power, or privilege under this Agreement or the documents
referred to in this Agreement will operate as a waiver of such right, power, or
privilege, and no single or partial exercise of any such right, power, or
privilege will preclude any other or further exercise of such right, power, or
privilege or the exercise of any other right, power, or privilege.  To the
maximum extent permitted by applicable law, (a) no claim or right arising out of
this Agreement or the documents referred to in this Agreement can be discharged
by one Party, in whole or in part, by a waiver or renunciation of the claim or
right unless in writing signed by the other Party to whom it applies; (b) no
waiver that may be given by a Party will be applicable except in the specific
instance for which it is given; and (c) no notice to or demand on one Party will
be deemed to be a waiver of any obligation of such Party or of the right of the
Party giving such notice or demand to take further action without notice or
demand as provided in this Agreement or the documents referred to in this
Agreement.








7







--------------------------------------------------------------------------------







7.5

Representations and Warranties.  Each representation and warranty of a Party
under this Agreement is a separate representation and warranty and is not
restricted by reference to any other representation or warranty.




7.6

Entire Agreement and Modifications.  This Agreement supersedes all prior
agreements and understandings between and among the Parties with respect to its
subject matter and constitutes (along with the documents referred to in this
Agreement) a complete and exclusive statement of the terms of the agreement
between and among the Parties with respect to its subject matter.  This
Agreement, including this clause on the written form, may not be amended except
by a written agreement executed by the Party who is to be affected with the
amendment.




7.7

Assignments.  No Party may assign any of its rights under this Agreement without
the prior consent of the other, (which will not be unreasonably withheld),
except that Buyer may assign any of its rights under this Agreement to any
subsidiary of Buyer.  Subject to the preceding sentence, this Agreement will
apply to, be binding in all respects upon, and inure to the benefit of the
successors and permitted assigns of the Parties.




7.8

No Third-Party Rights.  Nothing expressed or referred to in this Agreement will
be construed to give any person or entity other than the Parties to this
Agreement any legal or equitable right, remedy, or claim under or with respect
to this Agreement or any provision of this Agreement.  This Agreement and all of
its provisions and conditions are for the sole and exclusive benefit of the
Parties to this Agreement and their successors and assigns.




7.9

Severability.  If any provision of this Agreement is held invalid or
unenforceable or should a gap in this Agreement become evident, the other
provisions of this Agreement will remain in full force and effect.  Any
provision of this Agreement held invalid or unenforceable only in part or degree
will remain in full force and effect to the extent not held invalid or
unenforceable.  By mutual agreement, invalid or unenforceable terms are to be
replaced, or gaps are to be filled, by such provisions that come as close as
possible to a successful commercial outcome initially envisaged by the Parties.
 




7.10

Governing Law & Disputes.  This Agreement will be governed by the laws of the
Federal Republic of Germany without regard to conflicts of laws principles.  The
Parties agree that all disputes arising out of this Agreement shall be resolved
through arbitration under the rules of the International Chamber of Commerce
(“ICC”).  The arbitration shall be based in Frankfurt am Main, Germany and
conducted in English.  The arbitration panel shall be made of three persons from
a list drawn from the ICC.  The Buyer shall select one arbitrator, Seller shall
select a second, and the two Party chosen arbitrators shall select the third.
 The expenses of the arbitration panel shall be equally shared by the Parties,
but each Party shall be responsible for its own fees and costs.








8







--------------------------------------------------------------------------------







7.11

Further Assurance.  Each Party will use its Best Efforts to procure any
third-party to do whatever is necessary to give effect to this Agreement and any
document or activity called for under this Agreement.




7.12

Time of the Essence.  Time is of the essence as regards to any date, time or
period specified for the performance of an obligation under this Agreement,
unless otherwise provided therein.




7.13

Signatures.  Each Party represents and warrants that the person signing this
Agreement on its behalf has the power and authority to do so and to bind that
Party to the terms and obligations of this Agreement; in particular, that such
person has obtained all necessary consents from all persons, corporate bodies
and supervising authorities, necessary to prevent the voidness, voidability,
provisional invalidity or unenforceability of this Agreement.




7.14

Counterparts.  This Agreement may be executed in one or more counterparts, each
of which will be deemed to be an original and all of which, when taken together,
will be deemed to constitute one and the same agreement.




IN WITNESS WHEREOF, the Parties have executed and delivered this Agreement as of
the Effective Date.







Buyer:

 

Pernix Group, Inc.

 







By:______________________________

 

     Name:  Nidal Z. Zayed

 

     Title:  CEO and President

 







Seller:

Senna Finanz Holding, A.G.







By:______________________________

     Name:  Anton Duss

     Title:  Director











9





